Title: From John Adams to John Quincy Adams, 23 December 1813
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy Decr 23 1813

With more joy than I can express I have recd your kind Letter of the 18th. of August. Your Mother has been Seized with a pulmonary Fever attended with very threatening Symptoms and a violent Cough which has confined her for some Weaks: but We have now the consolation of confident Assurences from Dr Holbrook that she is so much better as to be past all danger
I can easily conceive of your affliction and cordially sympathyze with you in it; for to this hour I cannot recollect a Child or a Grandchild I have lost without a pang. The Loss of your Sister Smith has been a severe tryal to me and to Us all; as it will be to you all; though her Death was the most magnanimous that I ever witnessed. I have lost every relation in human Life, except the dearest companion of my Life; and to that most severe of all afflictions I pray I may not be called.
Till I recd your Letter this day, I had flattered myself with hopes of your return before Christmas. But now I resign all hopes. I do not believe that Mr Gallatin or Mr Bayard will return. You will all be amused with gleams of hope that Something may be done to extricate Mankind out of this destructive War. In Europe it seems to have become a War of Science: in America a Commedy of Errors. But next year there will be Sharp Fighting. The Calamities of War are always deplorable, but they Seem to be a necessary Furnace for the refinement of Nations. Thirty years more of Peace would have made Cowards of Us all and destroyed the Character of Man in America.
Details of the War will reach You in English Papers long befor this Letter. Marlboroughs Words of Comfort to Tallard Sinking in Despondency will never be forgotten “We have committed an hundred blunders in the course of the Campain, and you an hundred and One: and that is all the difference between Us.
Your Sons are well at Hingham and We are all well except me and your mother
Friend Spafford an able Quaker is ambitius of communicating to the Emperor the Prosperity of his State. I Send you at his request a Copy of his Gazetteer for his Majesty and another for yourself. You will know best what to do
Col. Smith is in Congress and his Daughter with Us. Caroline and Suzan are charming Girls and make our Lives chearfull.
My Love to every One by Name
John Adams.